Counsel for the movant insist that this court has gone beyond the contentions of the plaintiff in error and decided the case on a question not insisted on by the plaintiff in error and not authorized by the assignments of error in the bill of exceptions. We decided the case on the ground that the evidence is insufficient to authorize a verdict for the plaintiff. The defendant, in its motion for new trial, among the general grounds, assigned error on the judgment of the trial judge, acting as a trior of the facts, on the ground that it was without evidence to support it. The defendant, as petitioner in certiorari, assigned error on the overruling of the motion for new trial on the ground that the judgment of the trial judge was without evidence to support it. The defendant, who is plaintiff in error in this court, assigns error on the judgment of the judge of the superior court overruling the certiorari on the ground that this judgment was error, and specifically on the ground that it was error because "the judgment" was without evidence to support it. The defendant, as plaintiff in error in this court, in its brief, expressly relied on the ground that the verdict of the trial judge was without evidence to support it, and specifically contends that it does not appear from the evidence that the beans were frozen while in transit, but suggests that they could have become frozen after having been received from the express company in Columbus and while being transported to Fort Benning. While the plaintiff in error does, in all the assignments of error in the motion for new trial, in the petition for certiorari, and in the bill of exceptions, specifically assign error on the ground *Page 771 
that the cause of the freezing of the beans was by a so-called act of God, the plaintiff in error also assigns error as appears above, on the ground that the judgment of the trial judge was without evidence to support it, and relies on such ground in his brief.
There is therefore no merit in the motion for rehearing.
Rehearing denied. Sutton and Felton, JJ., concur.